Citation Nr: 1821079	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 1997 to July 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before a Veterans Law Judge by videoconference.  The Veteran did not appear for a hearing that was scheduled for September 25, 2017.  The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing was withdrawn. 38 C.F.R. § 20.702(d) (2017).


REMAND

The Veteran claims that he developed a low back disability due to stress put on his back during incidents in service, to include Ranger School and parachuting.  The service medical records do not contain any notation indicating treatment or diagnosis for any low back disability.  During the pendency of the appeal, the Veteran was diagnosed with arthritis of the lumbar spine.  In support of the claim, the Veteran submitted three letters from private medical examiners, each suggesting that the Veteran's currently diagnosed low back disability is related to service.  VA has not provided the Veteran with an examination to determine the etiology of the claimed low back disability.  Remand is necessary to schedule an examination.  

In a September 2011 letter, a private examiner, Dr. Charles R. Hanes, II, stated that he had treated the Veteran during service.  He indicated that the Veteran had sustained multiple stress fractures during that time.  The record contains no treatment records from that examiner.  A remand is necessary to obtain records from the offices of Dr. Charles R. Hanes, II.  

Additionally, in a January 2012 letter, a private examiner, Dr. Robert W. Nesbitt, reported treating the Veteran recently for a low back disability.  Of note, in a June 2011 MRI report, a different private examiner indicated that he had performed the examination at Dr. Nesbitt's request.  However, when VA attempted to obtain records from the hospital at which Dr. Nesbitt practices, the hospital replied that the Veteran had not been a patient at that facility.  As the Veteran has been treated by Dr. Nesbitt, as part of the remand, an additional attempt should be made to obtain records from his office.

In a September 2011 letter, a private examiner, Dr. Paul T. Gully, reported treating the Veteran in 2002.  The record contains no treatment records from that examiner.  A remand is necessary to obtain records from the offices of Dr. Paul T. Gully.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed low back disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records, and, if completed release forms are returned by the Veteran, treatment records from the offices of Dr. Charles R. Hanes II, Dr. Robert W. Nesbitt, and Dr. Paul T. Gully.

2.  Schedule the Veteran for a VA examination by a medical doctor to determine the etiology of any currently diagnosed low back disability.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, including the service medical examination reports and the Veteran's reports of his medical history; the post-service treatment records; and the Veteran's lay statements.  The examiner should particularly note the September 2011 and January 2012 letters submitted by Dr. Charles R. Hanes II, Dr. Robert W. Nesbitt, and Dr. Paul T. Gully.  If the examiner disagrees with the findings in any of those letters, the examiner should note the disagreement in the report and offer a rationale for the disagreement.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability diagnosed during the pendency of the appeal, dating to May 2011, is related to service or any incident of service, to include the Veteran's service training in Ranger school and parachuting.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

